DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 9/27/2021. Claims 1-13 are still pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-8, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al (Pub. No.: US 2020/0280918 A1, hereinafter Huang).

Consider claims 1 and 13,  Huang discloses a method of receiving a Wake-Up Radio (WUR) frame by a station (STA) in a Wireless Local Area Network (WLAN), and a computer-readable medium (see paragraph 151) for performing the method , the method comprising: 
receiving a WUR frame including a frame control field, an address field, a Type Dependent (TD) control field, and a frame body (A WUR Discovery frame 1100 may be a frame that advertises the service or service set of an AP or peer station and that the AP or peer station may transmit in a format that a WURx can receive, Fig. 1B and 
obtaining, from the WUR frame, information related to a Basic Service Set identifier (BSSID), information related to a Service Set identifier (SSID), and information related to a Primary Connectivity Radio (PCR) channel, upon determining that the WUR frame is a WUR frame broadcasting information for Access Point (AP) discovery (In a particular embodiment, the Address field 1110 may comprise a hash of a BSSID of station 1010 and TD control field 1115 may comprise another hash of the BSSID of station 1010 (where the two hashes comprise at least a portion of the ID 1140). In one embodiment, the frame body 1120 (e.g., Extended Address field 1305) may include a hash of an SSID of station 1010, Fig. 1B and paragraph 55; The channel information field 1310 may indicate a primary 20 MHz channel of a PCR of an AP or peer station that transmits the WUR Discovery frame, fig. 1D and paragraph 58; the wake-up packet may be broadcast, paragraph 85),
wherein the information related to the BSSID is a compressed BSSID of an entire BSSID of an AP, and a first part and a second part of the compressed BSSID are obtained from the address field and the TD control field, respectively (In a particular embodiment, the Address field 1110 may comprise a hash of a BSSID of station 1010 and TD control field 1115 may comprise another hash of the BSSID of station 1010 (where the two hashes comprise at least a portion of the ID 1140), Fig. 1B and paragraph 55), and 


Consider claim 2, and as applied to claim 1 above, Huang discloses wherein the information related to the PCR channel is included in the frame body and indicates a channel on which the AP operates in a PCR (The WUR parameter field(s) 1300 may comprise … a channel information field 1310, see Figs. 1B and 1D, and paragraph 57).

Consider claim 4, and as applied to claim 1 above, Huang discloses  further comprising performing scanning in a PCR based on the information related to the BSSID, the information related to the SSID, and the information related to the PCR channel, wherein the STA performs scanning only on a specified channel based on the information related to the PCR channel (The channel information field 1310 may indicate a primary 20 MHz channel of a PCR of an AP or peer station that transmits the WUR Discovery frame, such as the station 1010 in FIG. 1A, paragraph 58).

Consider claim 6, and as applied to claim 1 above, Huang discloses wherein the WUR frame is a WUR discovery frame (WUR Discovery frame, paragraph 48).




Consider claim 7, Huang discloses a method of transmitting a Wake-Up Radio (WUR) frame by an Access Point (AP) in a Wireless Local Area Network (WLAN), the method comprising: 
generating a WUR frame including a frame control field, an address field, a Type Dependent (TD) control field, and a frame body (A WUR Discovery frame 1100 may be a frame that advertises the service or service set of an AP or peer station and that the AP or peer station may transmit in a format that a WURx can receive, Fig. 1B and paragraph 48; The WUR Discovery frame 1100 may include a MAC header 1102, a frame body 1120, and a frame check sequence (FCS) field 1190. The MAC header 1102 may include a Frame Control field 1105, an Address field 1110, and a Type Dependent (TD) control field 1115, Fig. 1B and paragraph 49); and 
transmitting the WUR frame in a broadcast manner (the wake-up packet may be broadcast; paragraph 85),
wherein the WUR frame serves to support AP discovery of a station (STA) operating in a WUR mode and the AP provides the STA with information related to a Basic Service Set identifier (BSSID), information related to a Service Set identifier (SSID), and information related to a Primary Connectivity Radio (PCR) channel through the WUR frame (In a particular embodiment, the Address field 1110 may comprise a hash of a BSSID of station 1010 and TD control field 1115 may comprise another hash of the BSSID of station 1010 (where the two hashes comprise at least a portion of the ID 1140). In one embodiment, the frame body 1120 (e.g., Extended Address field 1305) may include a hash of an SSID of station 1010, Fig. 1B and paragraph 55; The channel 
the information related to the BSSID is a compressed BSSID of an entire BSSID of the AP, and a first part and a second part of the compressed BSSID are set in the address field and the TD control field, respectively (In a particular embodiment, the Address field 1110 may comprise a hash of a BSSID of station 1010 and TD control field 1115 may comprise another hash of the BSSID of station 1010 (where the two hashes comprise at least a portion of the ID 1140), Fig. 1B and paragraph 55), and
 the information related to the SSID is a compressed SSID of an entire SSID of the AP and the compressed SSID is set in the frame body (In one embodiment, the frame body 1120 (e.g., Extended Address field 1305) may include a hash of an SSID of station 1010, Fig. 1B and paragraph 55).

Consider claim 8, and as applied to claim7 above, Huang discloses wherein the information related to the PCR channel is included in the frame body and indicates a channel on which the AP operates in a PCR (The WUR parameter field(s) 1300 may comprise … a channel information field 1310, see Figs. 1B and 1D, and paragraph 57).

Consider claim 11, and as applied to claim 7 above, Huang discloses wherein the WUR frame is a WUR discovery frame (WUR Discovery frame, paragraph 48).

Consider claim 12, Huang discloses a station (STA) for receiving a Wake-Up Radio (WUR) frame, the STA comprising:

receiving, through the receiver a WUR frame including a frame control field, an address field, a Type Dependent (TD) control field, and a frame body (A WUR Discovery frame 1100 may be a frame that advertises the service or service set of an AP or peer station and that the AP or peer station may transmit in a format that a WURx can receive, Fig. 1B and paragraph 48; The WUR Discovery frame 1100 may include a MAC header 1102, a frame body 1120, and a frame check sequence (FCS) field 1190. The MAC header 1102 may include a Frame Control field 1105, an Address field 1110, and a Type Dependent (TD) control field 1115, Fig. 1B and paragraph 49); and 
obtaining, from the WUR frame, information related to a Basic Service Set identifier (BSSID), information related to a Service Set identifier (SSID), and information related to a Primary Connectivity Radio (PCR) channel, based on determining that the WUR frame is a WUR frame broadcasting information for Access Point (AP) discovery (In a particular embodiment, the Address field 1110 may comprise a hash of a BSSID of station 1010 and TD control field 1115 may comprise another hash of the BSSID of station 1010 (where the two hashes comprise at least a portion of the ID 1140). In one embodiment, the frame body 1120 (e.g., Extended Address field 1305) may include a hash of an SSID of station 1010, Fig. 1B and paragraph 55; The channel information field 1310 may indicate a primary 20 MHz channel of a PCR of an AP or peer station 
wherein the information related to the BSSID is a compressed BSSID of an entire BSSID of an AP, and a first part and a second part of the compressed BSSID are obtained from the address field and the TD control field, respectively (In a particular embodiment, the Address field 1110 may comprise a hash of a BSSID of station 1010 and TD control field 1115 may comprise another hash of the BSSID of station 1010 (where the two hashes comprise at least a portion of the ID 1140), Fig. 1B and paragraph 55), and 
the information related to the SSID is a compressed SSID of an entire SSID of the AP and the compressed SSID is obtained from the frame body (e.g., Extended Address field 1305) may include a hash of an SSID of station 1010, Fig. 1B and paragraph 55).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Zhou et al (US 20190261268 A1, hereinafter Zhou).

Consider claim 3, and as applied to claim 2 above, Huang does not expressly disclose wherein the information related to the PCR channel is a combination of spectrum location information and band location information, 
the spectrum location information is 1-bit information indicating any one of a 2.4 GHz spectrum and a 5 GHz spectrum, and 
the band location information indicates any one band among bands included in the 2.4 GHz spectrum or the 5 GHz spectrum, indicated by the spectrum location information.

the spectrum location information is 1-bit information indicating any one of a 2.4 GHz spectrum and a 5 GHz spectrum, and 
the band location information indicates any one band among bands included in the 2.4 GHz spectrum or the 5 GHz spectrum, indicated by the spectrum location information (For example, a wake-up receiver of a station may work on a 2.4 GHz band or a 5 GHz band, without involving other bands. The indication information may include a 1 -bit field, and the field may be "1" or "0", where "0" indicates that the wake-up receiver works on the 2.4 GHz band, and "1" indicates that the wake-up receiver works on the 5 GHz band, paragraph 42).
Therefore, it would been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Zhou with the teachings of Huang in order to reduce increased power consumption of a wake-up receiver caused by frequent switching between operating channels. 

Consider claim 9, and as applied to claim 8 above, Huang does not expressly disclose wherein the information related to the PCR channel is a combination of spectrum location information and band location information, 
the spectrum location information is 1-bit information indicating any one of a 2.4 GHz spectrum and a 5 GHz spectrum, and 

	In the same field of endeavor, Zhou discloses wherein the information related to the PCR channel is a combination of spectrum location information and band location information, 
the spectrum location information is 1-bit information indicating any one of a 2.4 GHz spectrum and a 5 GHz spectrum, and 
the band location information indicates any one band among bands included in the 2.4 GHz spectrum or the 5 GHz spectrum, indicated by the spectrum location information (For example, a wake-up receiver of a station may work on a 2.4 GHz band or a 5 GHz band, without involving other bands. The indication information may include a 1 -bit field, and the field may be "1" or "0", where "0" indicates that the wake-up receiver works on the 2.4 GHz band, and "1" indicates that the wake-up receiver works on the 5 GHz band, paragraph 42).
Therefore, it would been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Zhou with the teachings of Huang in order to reduce increased power consumption of a wake-up receiver caused by frequent switching between operating channels. 


Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Du et al (US 20200037251 A1, hereinafter Du).

Consider claim 5, and as applied to claim 1 above, Huang does not expressly disclose wherein, based on a type subfield included in the frame control field, set to a bit value of 011, the STA determines that the WUR frame is a WUR frame broadcasting the information for AP discovery.
In the same field of endeavor Du discloses wherein, based on a type subfield included in the frame control field, set to a bit value of 011, the STA determines that the WUR frame is a WUR frame broadcasting the information for AP discovery (A frame type is usually indicated in a frame control field. For example, the frame type is indicated by using three bits, a value 010 of the frame type indicates a long wake-up frame, and a value 011 of the frame type indicates a short wake-up frame, paragraph 163).
Therefore, it would been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Du with the teachings of Huang in order to reduce transmission overheads of a wake-up frame and  reduce impact of sending a plurality of wake-up frames on media utilization. 

Consider claim 10, and as applied to claim 7 above, Huang does not expressly disclose wherein the AP sets a type subfield included in the frame control field to a bit value of 011.
In the same field of endeavor Du discloses wherein the AP sets a type subfield included in the frame control field to a bit value of 011 (A frame type is usually indicated in a frame control field. For example, the frame type is indicated by using three bits, a 
Therefore, it would been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Du with the teachings of Huang in order to reduce transmission overheads of a wake-up frame and  reduce impact of sending a plurality of wake-up frames on media utilization. 

Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. Applicant argues on page 8 that Huang merely discloses that the "address field 1110" and the "TD control field 1115" both include "a hash of the BSSID." but does not disclose that a first part of the compressed BSSID is obtained from the address field of the WUR frame, and that a second part of the compressed BSSID is obtained from the TD control field of the WUR frame, as described in claim 1.
The Examiner respectfully disagrees. FIG. 1B shows A WUR Discovery frame format including a MAC header 1102, a frame body 1120. Huang discloses that the MAC header 1102 may include a Frame Control field 1105, an Address field 1110, and Type Dependent (TD) control field 1115 (see paragraph 49), and that ID 1140 may be an ID for station 1010 such as a basic service set identifier (BSSID) for the station 1010 (see paragraph 52). Huang further discloses that the Address field 1110 may comprise a hash of a BSSID of station 1010 and TD control field 1115 may comprise another hash of the BSSID of station 1010 (where the two hashes comprise at least a portion of the ID 1140) (see paragraph 55).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642